 Case 3:17-cv-02293-TWR-MSB Document 168 Filed 09/03/21 PageID.13595 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ESI GROUP, a foreign corporation; ESI              Case No.: 17-CV-2293 TWR (MSB)
     NORTH AMERICA, INC., a Michigan
12
     corporation; and ESI US R&D, INC., a               ORDER GRANTING PLAINTIFFS’
13   Michigan corporation,                              UNOPPOSED MOTION TO STRIKE
                                      Plaintiffs,       AND STRIKING ECF NOS. 164 AND
14
                                                        164-1
15   v.
                                                        (ECF No. 164, 164-1, 165)
16   WAVE SIX, LLC, a California limited
     liability company; DASSAULT
17
     SYSTEMES SIMULIA CORP., a foreign
18   corporation; PHILIP SHORTER, an
     individual; VINCENT COTONI; an
19
     individual; SASCHA MERZ, an
20   individual; and TERENCE CONNELLY,
     an individual,
21
                                   Defendants.
22
23
24         Presently before the Court is Plaintiffs ESI Group; ESI North America, Inc; and ESI
25   US R&R, Inc.’s Motion to Strike Docket Entries 164 and 164-1 and Remove Their Images
26   from the Docket (“Mot.,” ECF No. 165), which Defendants do not oppose. (See id. at 1.)
27   Plaintiffs explain that they inadvertently filed confidential information subject to the
28   Parties Protective Order (ECF No. 46 Ex. 1) in those particular docket entries, which

                                                    1
                                                                             17-CV-2293 TWR (MSB)
 Case 3:17-cv-02293-TWR-MSB Document 168 Filed 09/03/21 PageID.13596 Page 2 of 2



 1   Defendants’ counsel brought to their attention. Good cause appearing, the Court GRANTS
 2   the Motion. The Clerk of Court SHALL STRIKE ECF Nos. 164 and 164-1 and SHALL
 3   REMOVE their images from the docket. Plaintiffs MAY REFILE the their Memorandum
 4   of Contentions of Fact and Law and Witness List and Exhibit List without the confidential
 5   information.
 6         IT IS SO ORDERED.
 7
 8   Dated: September 2, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                           17-CV-2293 TWR (MSB)
